ORDER
The Disciplinary Review Board on February 14, 1997, having filed with the Court its decision concluding that HAROLD B. SHAPIRO of VINELAND, who was admitted to the bar of this State in 1974, should be reprimanded for violating RPC 5.3 (failure to supervise a non-lawyer employee) and RPC 1.15(a) and (d) (negligent misappropriation of client funds and failure to comply with the recordkeeping requirements of R. 1:21-6);
And the Disciplinary Review Board having further concluded that for a period of two years respondent should be required to submit to the Office of Attorney Ethics certified audits of his attorney books and records;
And good cause appearing;
It is ORDERED that HAROLD B. SHAPIRO is hereby reprimanded; and it is further
*393ORDERED that for a period of two years, on a schedule to be determined by the Office of Attorney Ethics, respondent shall submit to the Office of Attorney Ethics certified audits of his attorney books and records by an accountant approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.